DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities:
Paragraph 0057 – line 3, “vehicle 13” should be –vehicle 14--.  
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 11-12, 14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, “each corner” lacks clear antecedent support.
Claim 6, line 7 is somewhat unclear and appears to indicate that the supports run the full width of the deck.  This is not consistent with the disclosed invention – e.g. see figure 4 etc.
Claim 11, “for provided an extended length” is generally awkward and not wholly understood.
Claim 14, “the…anchor tracks” in line 2 lacks clear antecedent basis.
Claim 16, “the integration plate with the fully tapped holes are configured” is generally awkward and not wholly understood.
Claim 17, “the configurable common deck” lacks clear antecedent basis and is not wholly understood.
Claim 18, lines 7-17 give specific detail of the support frame which appears to imply that the support frame and relating detail elements are positively recited.  The initial introduction of the support frame in line 3, however, is included in use type language only.  It is therefore not entirely clear if the support frame is intended as a positively recited element.  For the purposes of examination, the support frame and referenced detail elements thereof are deemed to be positively recited elements of the instant claimed combination.  Additionally reference to the supports as “running a width of the deck” near the end of the claim is somewhat unclear and appears to indicate that the supports run the full width of the deck.  This is not consistent with the disclosed invention – e.g. see figure 4 etc.
Claim 19, “each corner” in line 2 lacks clear antecedent support.  Additionally, “the integration plate with the fully tapped holes are configured” bridging lines 9 and 10 is generally awkward and not wholly understood.  The term “the anchor track” near the end of the paragraph beginning “a cargo equipment or cover assembly” lacks clear antecedent basis.  Finally, “for provided an extended length” is generally awkward and not wholly understood.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 13, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriakose ‘248.
Kuriakose teaches a configurable deck system for an original equipment chassis of a vehicle including a support frame (204) for attaching to the chassis and a plurality of decking planks (210) configured to cover the support frame to create a deck – see paragraph 0037 – lines 6 through 11.
Claim 1, the deck has a customizable size with a length, a width and a height as broadly claimed.  
Claim 11, the reference teaches extending the deck structure and adding planks for longer chassis structures which is deemed to define a module extension assembly as broadly claimed.
Claim 13, plate 209 defines an integration plate as broadly claimed.
Claim 15, the integration plate is deemed configurable as broadly claimed.
Claim 20, the device is used as recited.  Again note support frame 204 and deck planks 210.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriakose ‘248 in view of Venton-Walters et al. ‘721.
Regarding claims 4 and 5, Kuriakose teaches all of the claimed features as discussed above regarding claim 1 but fails to specifically teach use of attachment rings as recited.
Venton-Walters teaches the use of cargo rings adjacent edges/corners of a load platform to facilitate securing of handled cargo.
In order to provide for more secure transport of objects and/or to provide additional system flexibility, it would have been obvious to one of ordinary skill in the art to provide cargo rings adjacent corners of the cargo platform of Kuriakose in view of the teachings of Venton-Walters.
Claim 5, the modified device would define rings positioned as broadly claimed and as best understood.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriakose ‘248 in view of Dorris ‘397.
Regarding claim 8, Kuriakose teaches all of the claimed features as discussed above regarding claim 1 but fails to teach use of cover for the transport deck configured as recited.
Dorris teaches the use of a cover assembly configured for covering a transport deck in a closed position (see cover 21 represented in phantom lines in figure 3) and opening to a rear of the deck to an open position (see cover 21 illustrated in solid lines in figure 3).
In order to provide for increased protection of handled objects (e.g. protection from weather, theft, etc.), it would have been obvious to one of ordinary skill in the art to provide a cargo cover opening to a rear of the cargo deck of Kuriakose in view of the teachings of Dorris.
The modified device reads on claim 8 as broadly claimed.

Claim(s) 2, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriakose ‘248 in view of Priesgen ‘417 or McCullough ‘465.
Regarding claims 2, 14, and 17, Kuriakose teaches a cargo vehicle load deck with deck panels/planks (210, figure 3 of Kuriakose) including all of the claimed features as discussed above regarding claim 1, claim 13, and claim 13 respectively but fails to specifically teach use of anchor tracks (claim 2), a deck configured to mount items (claim 17), or a deck with anchor tracks (claim 14) as recited.
Priesgen teaches a cargo vehicle load deck with deck panels/planks (at 60, figure 6 of Priesgen) including anchor tracks (400, figure 6 of Priesgen)  included between ones of the deck panels to provide a slot 415 for receiving tie down anchors (e.g. see figure 6 of Priesgen).
Additionally, McCullough teaches a cargo vehicle load deck with deck panels/planks (122, figure 6 of McCullough) including anchor tracks 54+ included between ones of the deck panels to provide a slot 56 for receiving tie down anchors (e.g. see figure 14 of McCullough).
In order to provide for more secure transport of objects and/or to provide additional system flexibility, it would have been obvious to one of ordinary skill in the art to provide tie-down anchor tracks between ones of the planks/panels of the cargo deck of Kuriakose in view of the teachings of Priesgen and/or McCullough.
Claim 2, the modified Kuriakose device would define tracks configured as broadly claimed.
Claim 14, the modified Kuriakose device would be configured as broadly claimed – note the claim language is unclear as discussed above in the section 112 rejection and is being interpreted as best understood.
Claim 17, the modified Kuriakose device would be configured to mount items as broadly claimed and as best understood.

Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriakose ‘248 in view of Williams ‘914 or Frantz et al. ‘855.
Regarding claims 2 and 3, Kuriakose teaches a cargo vehicle load deck with deck panels/planks (210, figure 3 of Kuriakose) including all of the claimed features as discussed above regarding claim 1 but fails to specifically teach use of anchor tracks (claim 2) and anchor tracks configured for stud fittings (claim 3) as recited.
Williams teaches a cargo vehicle load deck with deck panels/planks (at 2, figure 4 of Williams) including anchor tracks (6)  included between ones of the deck panels to provide a slot 9,10 for receiving tie down anchors (e.g. see figure 4 of Williams).  The tracks are disclosed as being “cross-slotted” or “scalloped” tracks as typically referred to in the art which are designed for receiving a plurality of fittings including conventional fittings with three or more studs.
Additionally, Frantz  teaches a vehicle load deck with deck panels/planks (at 112, figure 2 of Frantz) including anchor tracks (106)  included between ones of the deck panels to provide a slot at 120 for receiving securement anchors (e.g. seat anchors etc. - e.g. see figures 1 and 3 of Frantz).  The tracks are shown as being “cross-slotted” or “scalloped” tracks as typically referred to in the art which are designed for receiving a plurality of fittings including conventional fittings with three or more studs.
In order to provide for more secure transport of objects and/or to provide additional system flexibility, it would have been obvious to one of ordinary skill in the art to provide tie-down anchor tracks between ones of the planks/panels of the cargo deck of Kuriakose in view of the teachings of Williams and/or Frantz.
Claim 2, the modified Kuriakose device would define tracks configured as broadly claimed.
Claim 3, the modified Kuriakose device would be capable of receiving multi-studded track fittings for cargo and/or seat securement and is deemed configured broadly recited. It should additionally be noted, in as much as the fittings per se are not positively recited elements of the instant claimed combination, the functional language relating thereto is given little patentable weight.  Finally, Kuriakose as modified fails to specifically teach the specific load capacity ratings as claimed (the references are silent as to load capacities of the anchor tracks). Track load capacity would be driven by the load requirements specific to a particular application, and in this case then, recitation of specific capacities would not define a patentably distinct departure from the teachings of the relied upon prior art.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriakose ‘248 in view of Hobrecht ‘058.
Regarding claim 10, Kuriakose teaches a cargo vehicle load deck including all of the claimed features as discussed above regarding claim 1.  Kuriakose additionally teaches a downwardly open U-shaped bar/bulkhead at the front of the deck and immediately behind the vehicle cab 110 (see bar structure immediately behind the vehicle cab 110 in figure 1 which supports the illustrated lights). The reference fails to specifically teach that this bar assembly defines a “rollbar” assembly as such – i.e. the reference is silent in the construction/function of this element.
Hobrecht teaches a cargo vehicle with a load deck including a downwardly open rollbar (15) positioned at the front of the deck and immediately behind the vehicle cab – see figure 1 of Hobrecht.   
In order to provide better protection for vehicle occupants, it would have been obvious to one of ordinary skill in the art to construct the forward bar/bulkhead assembly of Kuriakose as a rollbar in view of the teachings of Hobrecht.

Claims 6-7, 12, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 18-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dowty is cited as exemplary of a tie anchor for a scalloped track with three slot engaging studs (50, 51, 52 – see the end of column 6 of Dowty) known in the art.  Looker is cited as an additional example of a securement fitting with plural scalloped anchor track engaging studs.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Mondays 8am - 4pm, Tuesdays 8am - 12pm, and Thursdays 8am - 12pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616